                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        RAYMOND C WATKINS,                               Case No. 18-cv-07496-HSG
                                   8                    Plaintiff,                           ORDER GRANTING DEFENDANT’S
                                                                                             MOTION TO DISMISS
                                   9              v.
                                                                                             Re: Dkt. No. 17
                                  10        STATE OF CALIFORNIA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14           Plaintiff Raymond C. Watkins, a pretrial detainee at Napa State Hospital, has filed a pro se

                                  15   civil rights action pursuant to 42 U.S.C. § 1983, alleging the violation of his constitutional rights

                                  16   because he is being medicated against his will. Now pending before the Court is defendant’s

                                  17   motion to dismiss this action. Dkt. No. 17. Plaintiff has filed an opposition, Dkt. No. 22, and

                                  18   defendant has filed a reply, Dkt. No. 23. For the reasons set forth below, defendant’s motion to

                                  19   dismiss is GRANTED.

                                  20                                              DISCUSSION

                                  21   I.      Complaint

                                  22           According to the complaint,1 on October 17, 2018,2 plaintiff was found to be incompetent

                                  23   to stand trial. Dkt. No. 1 at 6. Plaintiff was transferred to Napa State Hospital where custodial

                                  24   medical staff are forcing him to take unwanted psychiatric medication. Id. Plaintiff alleges that

                                  25   the medication adversely affects his ability to communicate with counsel, to understand the nature

                                  26
                                  27   1
                                        The Court liberally construes the pleading docketed at Dkt. No. 1 as a complaint.
                                       2
                                  28    In his opposition to the motion to dismiss, plaintiff states that he was sent to Napa State Hospital
                                       on October 18, 2018. Dkt. No. 22 at 2.
                                   1   of the legal proceedings, and to participate in his defense. Dkt. No. 1-1 at 2. Plaintiff seeks to

                                   2   have the involuntary medication stopped. See generally Dkt. No. 1.

                                   3          II.     Additional Background

                                   4          Plaintiff is a defendant in criminal proceedings in Tuolumne County Superior Court. Dkt.

                                   5   No. 19 at 4-5.3 Plaintiff was found mentally incompetent within the meaning of Cal. Penal Code

                                   6   § 1368.4 Subsequently, on August 6, 2018,5 pursuant to the finding of mental incompetence, the

                                   7   Tuolumne County Superior Court ordered the suspension of the criminal proceedings, ordered that

                                   8   plaintiff be committed to Napa State Hospital pursuant to Cal. Penal Code § 1370,6 and authorized

                                   9   the administration of involuntary medications pursuant to Sell v. United States.7 Id. The

                                  10   Tuolumne County Superior Court further ordered that plaintiff be returned to Tuolumne County

                                  11   Superior Court upon the filing of a certificate of restoration to competence. Id. Counsel for

                                  12   defendant has searched the California Appellate Courts Case Information System and there is no
Northern District of California
 United States District Court




                                  13   indication that plaintiff has appealed this order. Dkt. No. 17 at 6.

                                  14

                                  15
                                       3
                                         The Court GRANTS defendant’s unopposed request for judicial notice of the Order Suspending
                                       Trial and Committing Mental Incompetent, filed on August 6, 2018, in Tuolumne County Superior
                                  16   Court in Case Nos. CRF54869, CRF51450 because this is a pleading filed in a court that has a
                                       direct relation to the matters at issue, and because this pleading can be accurately and readily
                                  17   determined from sources whose accuracy cannot reasonably be questioned. See U.S. ex rel.
                                       Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (federal
                                  18   courts may “take notice of proceedings in other courts, both within and without the federal judicial
                                       system, if those proceedings have a direct relation to the matters at issue.”) (internal quotation
                                  19   marks and citation omitted); Fed. R. Evid. 201(b)(2). Dkt. No. 19.
                                       4
                                         In relevant part, Cal. Penal Code § 1368 provides that if during the pendency of an action and
                                  20   prior to judgment a judge has doubts as to the mental competence of the defendant, the court may
                                       inquire as to whether the attorney finds the defendant to be mentally competent, or order a hearing
                                  21   into the present mental competence of the defendant. Cal. Penal Code § 1368.
                                       5
                                         In his opposition to the motion to dismiss, plaintiff states that his case was suspended earlier, on
                                  22   January 29, 2018. Dkt. No. 22 at 2. The discrepancy in the dates that the criminal proceedings
                                       were suspended does not affect the applicability of the Rooker-Feldman doctrine because the
                                  23   relevant issue is whether plaintiff’s claim requires the Court to review a state court decision.
                                       6
                                         Cal. Penal Code § 1370(a) provides that the criminal process shall resume upon a defendant
                                  24   being found mentally competent. Cal. Penal Code § 1370(a). Cal. Penal Code § 1370(b) provides
                                       that if a defendant is found mentally incompetent, the hearing on the alleged violation shall be
                                  25   suspended until the defendant becomes mentally competent. Cal. Penal Code § 1370(b).
                                       7
                                         In Sell v. United States, 539 U.S. 166 (2003), the Supreme Court held that the Fifth
                                  26   Amendment’s due process clause permits involuntary administration of antipsychotic drugs to a
                                       mentally ill defendant facing serious criminal charges in order to render that defendant competent
                                  27   to stand trial, but only if the treatment is medically appropriate, is substantially unlikely to have
                                       side effects that may undermine the fairness of the trial, and, taking account of less intrusive
                                  28   alternatives, is necessary significantly to further important governmental trial-related interests.
                                       Sell, 539 U.S. at 178-84.
                                                                                            2
                                   1   II.    Motion to Dismiss

                                   2          Defendants seek dismissal of this action under both Rule 12(b)(1) and Rule 12(b)(6).

                                   3   Defendant argues that the complaint should be dismissed without leave to amend because this

                                   4   Court is without subject matter jurisdiction pursuant to the Rooker-Feldman doctrine, because the

                                   5   complaint fails to state a claim upon which relief may be granted because it does not name a

                                   6   proper party as the defendant, and because the complaint fails to provide sufficiently particular

                                   7   evidentiary facts. Dkt. No. 17. Plaintiff argues that he intended to file a state habeas action and

                                   8   not a Section 1983 action; that the underlying state court competency proceedings violated his

                                   9   rights under the Due Process Clause because he was not allowed to question the prosecution’s

                                  10   witness or call his own witnesses; that he should have been appointed a third attorney rather than

                                  11   being sent to Napa State Hospital; that his attempt to appeal the state court’s August 6, 2018 order

                                  12   was blocked by the court; that Vitek v. Jones, 445 U.S. 480, provides that he should have been
Northern District of California
 United States District Court




                                  13   provided with certain due process protections prior to being transferred to a mental hospital for

                                  14   treatment; and that the commitment to Napa State Hospital violated his liberty interest in making

                                  15   decisions regarding his health and rejecting unwanted medical care and violated his First

                                  16   Amendment right to free speech, free thought, and freedom of religion.

                                  17          For the reasons set forth below, the Court finds that it lacks subject matter jurisdiction to

                                  18   consider this action under the Rooker-Feldman doctrine. Accordingly, the Court does not address

                                  19   defendant’s 12(b)(6) challenge.

                                  20          A.      Standard of Review

                                  21          A motion to dismiss filed pursuant to Rule 12(b)(1) challenges the court’s subject matter

                                  22   jurisdiction. See Fed. R. Civ. P. 12(b)(1). “Federal courts are courts of limited jurisdiction,” and it

                                  23   is “presumed that a cause lies outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins.

                                  24   of Am., 511 U.S. 375, 377 (1994). The party invoking the jurisdiction of the federal court bears

                                  25   the burden of establishing that the court has the requisite subject matter jurisdiction to grant the

                                  26   relief requested. Id. A challenge pursuant to Rule 12(b)(1) may be facial or factual. See White v.

                                  27   Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). In a facial attack, the jurisdictional challenge is

                                  28   confined to the allegations pleaded in the complaint. See Wolfe v. Strankman, 392 F.3d 358, 362
                                                                                          3
                                   1   (9th Cir. 2004). The challenger asserts that the allegations in the complaint are insufficient “on

                                   2   their face” to invoke federal jurisdiction. See Safe Air for Everyone v. Meyer, 373 F.3d 1035,

                                   3   1039 (9th Cir. 2004). To resolve this challenge, the court assumes that the allegations in the

                                   4   complaint are true and draws all reasonable inferences in favor of the party opposing dismissal.

                                   5   See Wolfe, 392 F.3d at 362. In a factual attack, the challenger disputes the truth of the allegations

                                   6   that, by themselves, would otherwise invoke federal jurisdiction. Safe Air for Everyone, 373 F.3d

                                   7   at 1039. Once a party has moved to dismiss for lack of subject matter jurisdiction under Rule

                                   8   12(b)(1), the opposing party bears the burden of establishing the court's jurisdiction. See Chandler

                                   9   v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010).

                                  10           B.      Analysis

                                  11           The Court agrees that it lacks subject matter jurisdiction to consider this action. The

                                  12   Rooker-Feldman doctrine provides that lower federal courts are without subject matter jurisdiction
Northern District of California
 United States District Court




                                  13   to review state court decisions. State court litigants may therefore only obtain federal review by

                                  14   filing a petition for a writ of certiorari in the Supreme Court of the United States. See District of

                                  15   Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486-87 (1983); Rooker v. Fidelity Trust

                                  16   Co., 263 U.S. 413, 416 (1923). The Rooker-Feldman doctrine applies even when the state court

                                  17   judgment is not made by the highest state court, see Worldwide Church of God v. McNair, 805

                                  18   F.2d 888, 893 n.3 (9th Cir. 1986), and when federal constitutional issues are at stake, see Branson

                                  19   v. Nott, 62 F.3d 287, 291 (9th Cir. 1995). The Rooker-Feldman doctrine essentially bars federal

                                  20   district courts “from exercising subject matter jurisdiction over a suit that is a de facto appeal from

                                  21   a state court judgment.” Kougasian v. TMSL, Inc., 359 F.3d 1136, 1139 (9th Cir. 2004). This

                                  22   complaint is a de facto appeal from the Tuolumne County Superior Court’s August 6, 2018 order.

                                  23   The Rooker-Feldman doctrine bars this Court from reviewing or vacating the order of the

                                  24   Tuolumne County Superior Court. If plaintiff wishes to challenge the superior court’s order, his

                                  25   recourse is to appeal to the California Court of Appeal at the appropriate time.

                                  26           The arguments raised by plaintiff in his opposition do not establish federal court subject

                                  27   matter jurisdiction. This Court remains without subject matter jurisdiction to consider a Section

                                  28   1983 challenge to a state court order even if the plaintiff’s intent was to file a petition for a writ of
                                                                                           4
                                   1   habeas corpus. Nor may the Court construe this action as a petition for a writ of habeas corpus.

                                   2   See Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir. 1995) (district court should not

                                   3   convert a defective section 1983 claim into a habeas petition because it may bar petitioner from

                                   4   bringing other habeas claims). If plaintiff wishes to bring this claim in a federal habeas petition,

                                   5   he should file a separate federal petition for a writ of habeas corpus.8 Nor does plaintiff’s

                                   6   argument that his state court competency proceedings violated his federal constitutional rights and

                                   7   violated federal caselaw confer subject matter jurisdiction. As discussed supra, the Rooker-

                                   8   Feldman doctrine applies even when federal constitutional issues are at stake. See Branson, 62

                                   9   F.3d at 291. Similarly, plaintiff’s allegation that the judge blocked him from filing an appeal does

                                  10   not confer subject matter jurisdiction. Regardless of why a plaintiff seeks review of a state court

                                  11   decision, a federal district court does not have appellate jurisdiction over a decision from a state

                                  12   superior court. Rooker, 263 U.S. at 415-16 (district courts may not exercise appellate jurisdiction
Northern District of California
 United States District Court




                                  13   over state courts).

                                  14          The Court therefore GRANTS the motion to dismiss for lack of subject matter jurisdiction.

                                  15   The Court declines to address defendant’s remaining arguments in support of its motion to

                                  16   dismiss.

                                  17                                             CONCLUSION

                                  18          For the foregoing reasons, the Court finds that it lacks subject matter jurisdiction to

                                  19   consider this action and GRANTS defendant’s motion to dismiss. The Clerk of the Court shall

                                  20   enter judgment in favor of defendant and against plaintiff.

                                  21          This order terminates Dkt. No. 17.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 11/27/2019

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26
                                  27   8
                                        It is unclear whether plaintiff has met the requirements for seeking federal habeas relief, such as
                                  28   being in custody pursuant to the judgment of a state court, 28 U.S.C. § 2254(a), or having
                                       exhausted state court remedies, 28 U.S.C. 2254(b)(1)(A).
                                                                                          5
